DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 2, the period after “a pyroelectric sensor” should be a comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 9, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2013/0075593 ("Williams").
Regarding claim 1, Williams discloses a charge sensor element comprising: 
a charge collecting detector (unlabeled, see Fig. 7A, paragraphs [0048], [0051]) configured to generate an intensity signal (light intensity, Abstract, paragraph [0015]) indicative of an amount of charge at an internal charge sensor element node (710, Fig. 7A); 
an amplifier transistor (702, Fig. 7A) that is electrically connected to the internal charge sensor element node (710, Fig. 7A) and configured to amplify the intensity signal (702 is a source follower, an in-pixel amplifier); and 
a reset transistor (704, Fig. 7A) that is electrically connected to the internal charge sensor element node (710, Fig. 7A) and configured to reset the intensity signal (paragraph [0054]), 
wherein the amplifier transistor (702, Fig. 7A) or the reset transistor (704, Fig. 7A) comprises a front gate and a back gate (both 702 and 704 are double gated, see Fig. 7A, paragraph [0054]) that are configured to control the amplifier transistor (702, Fig. 7A) or the reset transistor (704, Fig. 7A).
Regarding claim 4, Williams discloses the charge sensor element according to claim 1, wherein each of the amplifier transistor (702, Fig. 7A) and the reset transistor (704, Fig. 7A) comprises the front gate and the back gate (see Fig. 7A, both 702, 704 have front and back gates).
Regarding claim 5, Williams discloses the charge sensor element according to claim 1, wherein the back gate of the amplifier transistor (702, Fig. 7A) is configured to be controlled by an adjustable voltage (paragraph [0054] states the three transistors 702, 704, and 706 are variable threshold transistors, and are controlled by 708, see Fig. 7A).
Regarding claim 7, Williams discloses the charge sensor element according to claim 1, wherein the reset transistor (704, Fig. 7A) and the amplifier transistor (702, Fig. 7A) are electrically connected to an anode or cathode of the charge collecting detector (cathode of photodiode, see Fig. 7A).
Regarding claim 9, Williams discloses the charge sensor element according claim 1, wherein the charge collecting detector (Fig. 7A) comprises a photodetector (photodiode, paragraphs [0048], [0051]).
Regarding claim 13, Williams discloses a charge sensor element array, comprising a plurality of the charge sensor element according to claim 1 (paragraph [0030]).
Regarding claim 14, Williams discloses a method for controlling a charge sensor element, the method comprising: 
generating, via a charge collecting detector (Fig. 7A), an intensity signal (light intensity, Abstract, paragraph [0015]) indicative of an amount of charge at an internal charge sensor element node (710, Fig. 7A); 
amplifying the intensity signal via an amplifier transistor (702, Fig. 7A, is a source follower, an in-pixel amplifier) that is electrically connected to the charge collecting detector (Fig. 7A) at the internal charge sensor element node (710, Fig. 7A); and 
resetting the intensity signal (paragraph [0054]) via a reset transistor (704, Fig. 7A) that is electrically connected to the internal charge sensor element node (710, Fig. 7A), 
wherein the amplifying is controlled by a front gate and a back gate of the amplifier transistor (702, Fig. 7A, is double gated and controlled by 708) or the resetting is controlled by a front gate and a back gate of the reset transistor (704, Fig. 7A, is double gated and controlled by 708).
Regarding claim 16, Williams discloses the method according to claim 14, wherein a signal applied to the back gate or the front gate of the amplifier transistor (702, Fig. 7A) is varied over time (paragraph [0068]).
Regarding claim 17, Williams discloses the method according to claim 14, wherein a signal is applied to the back gate (signal coming from 708, Fig. 7A) of the amplifying transistor (702, Fig. 7A) and the front gate of the amplifier transistor (signal coming from 710, Fig. 7A).
Regarding claim 18, Williams discloses the method according to claim 14 further comprising applying a reset signal to the front gate (RESET, Fig. 7A) and the back gate of the reset transistor (708 provides signal to 704, Fig. 7A and see paragraph [0054]) electrically connected to the charge collecting detector (Fig. 7A) and the amplification transistor (702, Fig. 7A), for resetting the intensity signal (paragraph [0054]).
Claims 1-4, 6-9, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0013214 ("Ohmaru").
Regarding claim 1, Ohmaru discloses a charge sensor element comprising: 
a charge collecting detector (PD, Fig. 7B) configured to generate an intensity signal (light intensity, [0125]) indicative of an amount of charge at an internal charge sensor element node (AN, FD, Fig. 7B); 
an amplifier transistor (44, Fig. 7B) that is electrically connected to the internal charge sensor element node (AN, FD, Fig. 7B) and configured to amplify the intensity signal (paragraph [0093]); and 
a reset transistor (42, 43, Fig. 7B) that is electrically connected to the internal charge sensor element node (AN, FD, Fig. 7B) and configured to reset the intensity signal (paragraph [0093]), 
wherein the amplifier transistor (44, Fig. 7B) or the reset transistor (42, 43, Fig. 7B) comprises a front gate and a back gate (Fig. 7B, paragraph [0116]) that are configured to control the amplifier transistor (44, Fig. 7B) or the reset transistor (42, 43, Fig. 7B).
Regarding claim 2, Ohmaru discloses the charge sensor element according to claim 1, wherein the amplifier transistor (44, Fig. 7B) comprises the front gate and the back gate (see Fig. 7B), and wherein the back gate of the amplifier transistor (44, Fig. 7B) is electrically connected to the front gate (see Fig. 7B) or a select signal line.
Regarding claim 3, Ohmaru discloses the charge sensor element according to claim 1, wherein the reset transistor (42, 43, Fig. 7B) comprises the front gate and the back gate (see Fig. 7B), and wherein the back gate of the reset transistor (42, 43, Fig. 7B) is electrically connected to the front gate of the reset transistor (see Fig. 7B, paragraph [0116]).
Regarding claim 4, Ohmaru discloses the charge sensor element according to claim 1, wherein each of the amplifier transistor (44, Fig. 7B) and the reset transistor (42, 43, Fig. 7B) comprises the front gate and the back gate (see Fig. 7B, and paragraph [0116]).
Regarding claim 6, Ohmaru discloses the charge sensor element according to claim 1, further comprising a select transistor (45, Fig. 7B) electrically connected to the amplifier transistor (44, Fig. 7B), wherein the select transistor (45, Fig. 7B) comprises a front gate and a back gate (see Fig. 7B), and wherein the front gate of the select transistor (45, Fig. 7B) is electrically connected to the back gate of the select transistor (see Fig. 7B, and paragraph [0116]).
Regarding claim 7, Ohmaru discloses the charge sensor element according to claim 1, wherein the reset transistor (42, 43, Fig. 7B) and the amplifier transistor (44, Fig. 7B) are electrically connected to an anode or cathode of the charge collecting detector (anode of PD, Fig. 7B).
Regarding claim 8, Ohmaru discloses the charge sensor element according to claim 1, wherein the amplifier transistor (44, Fig. 7B) and the reset transistor are based on an etch-stop layer, back-channel etch, and/or self-aligned transistor architecture (paragraphs [0208], [0213]).
Regarding claim 9, Ohmaru discloses the charge sensor element according claim 1, wherein the charge collecting detector comprises a photodetector (PD, Fig. 7B, paragraph [0087]).
Regarding claim 13, Ohmaru discloses a charge sensor element array, comprising a plurality of the charge sensor element according to claim 1 (imaging device, paragraph [0086], inherently includes a charge sensor element array).
Regarding claim 14, Ohmaru discloses a method for controlling a charge sensor element, the method comprising: 
generating, via a charge collecting detector (PD, Fig. 7B), an intensity signal (light intensity, [0125]) indicative of an amount of charge at an internal charge sensor element node  (AN, FD, Fig. 7B); 
amplifying the intensity signal via an amplifier transistor (44, Fig. 7B) that is electrically connected to the charge collecting detector (PD, Fig. 7B) at the internal charge sensor element node  (AN, FD, Fig. 7B); and 
resetting the intensity signal (paragraph [0093]) via a reset transistor (42, 43, Fig. 7B) that is electrically connected to the internal charge sensor element node (AN, FD, Fig. 7B), 
wherein the amplifying is controlled by a front gate and a back gate of the amplifier transistor (44, Fig. 7B) or the resetting is controlled by a front gate and a back gate of the reset transistor (42, 43, Fig. 7B).
Regarding claim 17, Ohmaru discloses the method according to claim 14, wherein a signal (signal from FD, Fig. 7B) is applied to the back gate of the amplifying transistor (44, Fig. 7B) and the front gate of the amplifier transistor (44, Fig. 7B).
Regarding claim 18, Ohmaru discloses the method according to claim 14 further comprising applying a reset signal (RS1, RS2, Fig. 7B) to the front gate and the back gate of the reset transistor (42, 43, Fig. 7B) electrically connected to the charge collecting detector (PD, Fig. 7B) and the amplification transistor (44, Fig. 7B), for resetting the intensity signal (paragraph [0093]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of U.S. Patent Publication No. 2013/0200438 ("Liu").
Regarding claim 10, Williams discloses the charge sensor element according claim 1, but does not explicitly disclose that the charge collecting detector comprises a pyroelectric sensor, an ion-sensitive field-effect transistor or a bio-sensitive field-effect transistor.
However, Liu discloses an ion-sensitive field-effect transistor (paragraph [0020]) or a bio-sensitive field-effect transistor (paragraphs [0018]-[0019]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to change the type of charge collecting detector to a different type such as one disclosed by Liu in the device of Williams in order to detect, for example, biomolecules or bio-entities while avoiding costly and time-consuming labeling operations such as the labeling of an analyte with, for instance, fluorescent or radioactive probes.
Regarding claim 11, Williams discloses the charge sensor element according claim 1, but does not explicitly discloses that the charge collecting detector comprises an ion-sensitive field-effect transistor.
However, Liu discloses an ion-sensitive field-effect transistor (paragraph [0020]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to change the type of charge collecting detector to an ion-sensitive FET such as the one disclosed by Liu in the device of Williams in order to detect, for example, biomolecules or bio-entities while avoiding costly and time-consuming labeling operations such as the labeling of an analyte with, for instance, fluorescent or radioactive probes.
Regarding claim 12, Williams discloses the charge sensor element according claim 1, but does not explicitly disclose that the charge collecting detector comprises a bio-sensitive field-effect transistor.
However, Liu discloses a bio-sensitive field-effect transistor (paragraphs [0018]-[0019]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to change the type of charge collecting detector to a different type such as one disclosed by Liu in the device of Williams in order to detect, for example, biomolecules or bio-entities while avoiding costly and time-consuming labeling operations such as the labeling of an analyte with, for instance, fluorescent or radioactive probes.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of U.S. Patent Publication No. 2009/0147118 ("Karim").
Regarding claim 15, Williams discloses the method according to claim 14, but does not explicitly disclose applying a select signal to the back gate of the amplifier transistor or the front gate of the amplifier transistor.
However, Karim discloses applying a select signal to the back gate of the amplifier transistor or the front gate of the amplifier transistor (Figs. 4a or 6a, paragraphs [0013]-[0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a select signal to the gate of the amplifier transistor as disclosed by Karim in the device of Williams in order to eliminate the select transistor from the pixel circuitry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878